UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-4088



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


JOSHUA CARDINE, a/k/a Josh,

                                               Defendant - Appellant,

             and


SHIRLEY LOVEGROVE; TOM LOVEGROVE,

                                                 Parties in Interest.


----------------------------------


JOAN WATT; BAYVIEW HOLDINGS, LLC,

                                                              Movants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:03-cr-00424-RLW)


Submitted:    July 12, 2006                   Decided:   July 31, 2006


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael S. Nachmanoff, Acting Federal Public Defender, Charles D.
Lewis, Assistant Federal Public Defender, Sapna Mirchandani,
Research and Writing Attorney, Richmond, Virginia, for Appellant.
Chuck Rosenberg, United States Attorney, S. David Schiller,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Joshua       Cardine    appeals     the       district   court’s    order

modifying his criminal judgment and adding a special condition of

supervised      release    to     prohibit    him    from     employment      in   the

equestrian industry.        Cardine contends the district court erred by

banning   him    from     all   equestrian-related          employment     when    his

conviction stemmed only from the fraudulent sale of horses.                         We

affirm.

           District courts have broad latitude in imposing special

conditions of supervised release, and we review a district court’s

imposition of a special condition for abuse of discretion.                     United

States v. Dotson, 324 F.3d 256, 259-60 (4th Cir. 2003).                              A

condition may be imposed prohibiting a defendant from engaging in

a   specified     occupation,       business,       or    profession     bearing    a

reasonably direct relationship to the conduct relevant to the

offense of conviction.          18 U.S.C. § 3563(b)(5) (2000); 18 U.S.C.A.

§ 3583(d) (West 2000 & Supp. 2006); U.S. Sentencing Guidelines

Manual (“USSG”) § 5F1.5(a)(1) (1998).                    The restriction must be

“reasonably necessary to protect the public because there is reason

to believe that, absent such restriction, the defendant will

continue to engage in unlawful conduct similar to that for which

the defendant was convicted.”          USSG § 5F1.5(a)(2).          The condition

shall be imposed for the minimum time and to the minimum extent

necessary to protect the public.             USSG § 5F1.5(b).


                                       - 3 -
          The district court did not abuse its discretion by

imposing the special condition of supervised release prohibiting

Cardine from employment in the equestrian industry.       Cardine pled

guilty to one count of conspiracy to commit fraud and swindle of

livestock in interstate commerce in violation of 18 U.S.C. § 371

(2000).   Cardine’s employment in the equestrian industry allowed

him to accomplish his crime and thus bore a reasonably direct

relationship to the offense of conviction.         The district court

considered but rejected Cardine’s assertion that a complete ban

from the industry was not reasonably necessary to protect the

public from conduct similar to that for which he was convicted.      We

have reviewed the record and conclude the district court did not

err or abuse its discretion in this ruling.

          Accordingly,   we   affirm    the   district   court’s   order

modifying Cardine’s criminal judgment.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 4 -